Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 1 of 7
Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 2 of 7
Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 3 of 7
Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 4 of 7
Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 5 of 7
Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 6 of 7
      Case 1:18-cv-11104-VSB Document 43-1 Filed 09/09/19 Page 7 of 7



      parties hereto, notwithstanding that all of such parties may not have executed the same
      lounterpart. This agreement may also be executed by facsimile transmission.

PLAINTIFFS:
By:                                                       Date:
    JULIO CARMONA VARILLAS




By:                                                       Date:
      ROBERTO COLMENARES DE JESUS

DEFE_NDANTS:

MINI MINT, [NC.

By:
Name:
                                                            Date:   *efkl'tti
Title:




CITY MINT, INC.

                                                            Date:
                                                                    (         -
                                                                        rl,t t,'l
Name:
Title:

MENTA.INC.

By:                                                         o^,",{C&k
Name:
Title:

LITTLE MINT,
By:                                                         o*",4s4fi
Title:

                                                                            ^l
                                                            o*,t<&lf;[4

          MARGARITA TALISMAN
                                                             o*,,   oz/4ra
